—Judgment unanimously affirmed. Memorandum: Defendant knowingly, voluntarily and intelligently waived his right to appeal as part of his plea bargain (see, People v Callahan, 80 NY2d 273). That waiver encompassed the challenge of defendant to the denial of his motion to suppress identification testimony (see, People v Butler, 198 AD2d 427; People v Branham, 196 AD2d 546; People v Williams, 143 AD2d 162, 163). Defendant may challenge, nonetheless, the voluntariness of his plea (see, People v Francabandera, 33 NY2d 429, 434, n 2; People v Jefferson, 203 AD2d 908 [decided herewith]; see, e.g., People v Griggs, 199 AD2d 1073; People v Przesiak, 198 AD2d 915). We have examined the contention of defendant that his plea of guilty was not knowing, voluntary and intelligent and find it to be lacking in merit. (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.